NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

LIANJUN TENG,                                    No. 07-72916

               Petitioner,                       Agency No. A099-371-171

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Lianjun Teng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based

on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo questions of law, including claims of due process violations due to

ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We grant the petition for review and remand for further

proceedings.

      The BIA abused its discretion in denying Teng’s motion for failure to

comply with the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA

1988), because Teng demonstrated substantial compliance where he submitted a

detailed declaration explaining his reasons for not filing a disciplinary complaint

against his attorney. See Lo v. Ashcroft, 341 F.3d 934, 937-38 (9th Cir. 2003)

(sufficient compliance with Lozada where petitioner, inter alia, explained absence

of bar complaint).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    07-72916